DETAILED ACTION
Remarks
Applicant presents a communication dated 9 November 2020 responsive to the 7 August 2020 non-final Office action (the “Previous Action”). 
With its communication, Applicant has:
amended claims 1 and 11-22;
amended figure 6 of the drawings; and 
filed a terminal disclaimer.
Claims 1-22 remain pending in this application and have been fully considered by the examiner. 
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) were necessitated by Applicant’s amendments. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant submits the terminal disclaimer overcomes the double patenting rejections based on co-pending application 16/805,925. (Remarks, p. 11 par. 1).
Examiner respectfully disagrees and points out that 16/805,925 is not referred to in the terminal filed.
Applicant’s argues that the rejection of claim 15 has been addressed. (Remarks, p. 11 last paragraph).

Applicant’s remaining arguments are moot. 
Drawings
The Previous Action’s objection to the drawings is withdrawn in view of Applicant’s amendments to figure 6.
Double Patenting
The double patenting rejections based on US 10,241,896 and 10,621,071 are withdrawn in view of the approved terminal disclaimer.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10, 12-15 and 18-21 compared to claims 1 and 8-15 of US Patent Application No. 16/805,925 in the following table:
Instant Application
US Patent App. No. 16/805,925
Claim 1 –a method comprising: 

creating, via a database system, a sandbox tenant identifier; 

creating, at the database system, a virtual snapshot of original tenant data of an original tenant; and 


creating, at the database system, a sandbox tenant by associating the sandbox tenant identifier with the virtual snapshot of the original tenant data at a sandbox creation point in time, wherein the point in time corresponds to a key range of the original tenant data,



wherein sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time is inaccessible to the original tenant and is stored in a different key range than the original tenant data.

–  A method comprising: 

creating, via a database system, at least one new sandbox tenant identifier; 

creating, at the database system, a virtual snapshot of original sandbox tenant data of an original sandbox tenant; and 

creating, at the database system, at least one new sandbox tenant by associating the at least one new sandbox tenant identifier with the virtual snapshot of the original sandbox tenant data at a point in time of the creation of the at least one new sandbox tenant, wherein the point in time delineates a key range of the original sandbox tenant data

wherein new sandbox tenant data created by the at least one new sandbox tenant subsequent to the at least one new sandbox creation point in time is inaccessible to the original sandbox tenant and is 




receiving a query including a key indicating the sandbox tenant; and 

operating on data from an immutable storage identified by the key for the sandbox tenant by dynamically mapping the key indicating the sandbox tenant to a key indicating the original tenant.

Claim 8 - the method of claim 1, further comprising: 

receiving a query including a key indicating the at least one new sandbox tenant; and 

operating on data from the database system identified by the key for the at least one new sandbox tenant by dynamically mapping the key indicating the at least one new sandbox tenant to a key indicating the original sandbox tenant.
Claim 3 - the method of claim 2, further comprising: 

returning the data from the immutable storage for the sandbox tenant based on the dynamic mapping of the key indicating the sandbox tenant.
Claim 9 - the method of claim 8, further comprising: 

returning the data from the database system for the at least one new sandbox tenant based on the dynamic mapping of the key indicating the at least one new sandbox tenant. 



Claim 4 – the method of claim 2, wherein the operating on data comprises: 

retrieving data from the immutable storage based on the mapped key; 

translating data from the immutable storage indicated by the key of the original tenant to data of the key indicating the sandbox tenant; 


performing an operation on the translated data; and

storing resultant data from the performed operation in the immutable storage that is associated with the key of the sandbox tenant.
Claim 10 - the method of claim 8, wherein the operating on data comprises:

retrieving data from the database system based on the mapped key; 

translating the data from the database system indicated by the key of the original sandbox tenant to data of the key indicating the at least one new sandbox tenant; 

performing an operation on the translated data; and 

storing resultant data from the performed operation in the database system that is associated with the key of the at least one new sandbox tenant. 



receiving a query including a key indicating the sandbox tenant; and 

operating on data from an immutable storage identified by the key for the sandbox tenant.
Claim 8 – the method of claim 1, further comprising: 

receiving a query including a key indicating the at least one new sandbox tenant; and 

operating on data from the database system identified by the key for the at least one new sandbox tenant by dynamically mapping the key indicating the at least one new sandbox tenant to a key indicating the original sandbox tenant. 
Claim 6 – the method of claim 5, further comprising:

returning the data from the immutable storage for the sandbox tenant based on a dynamic mapping of the key indicating the sandbox tenant.
Claim 9 – The method of claim 8, further comprising: 

returning the data from the database system for the at least one new sandbox tenant based on the dynamic mapping of the key indicating the original sandbox tenant. 

Claim 7 – the method of claim 1, further comprising: 

receiving an operation to delete the sandbox tenant; and 

removing, from an immutable storage, at least one key associated with the sandbox tenant without changing or augmenting the original tenant data.
Claim 11 - The method of claim 1, further comprising: 

receiving an operation to delete the at least one new sandbox tenant; and 

removing, from the database system, at least one key associated with the at least one new sandbox tenant without changing or augmenting the original sandbox tenant data.


Claim 8 - the method of claim 7, wherein the removing the at least one key comprises: 

removing a key range from the immutable storage without removing physical data stored in the immutable storage.
Claim 12 - The method of claim 11, wherein the removing the at least one key comprises: 

removing a key range from the database system without removing physical data stored in the database system.



Claim 9 - the method of claim 7, wherein the removing the at least one key comprises: 

removing extent references from the immutable storage for the sandbox tenant data that have original tenant mapping associated with them when there have been no changes to the sandbox 


removing extent references from the database system for the at least one new sandbox tenant data that have original sandbox tenant mapping associated with them when there have been no 



removing extent references from the immutable storage for a key range of the sandbox tenant data when there have been changes to the sandbox tenant data in the immutable storage so as to replace existing extent references of the original tenant data so as to not include the removed extent references of the sandbox tenant data.
Claim 14 - the method of claim 11, wherein the removing the at least one key comprises: 
removing extent references from the database system for a key range of the at least one new sandbox tenant data when there have been changes to the at least one new sandbox tenant data in the database system to replace existing extent references of the original sandbox tenant data to not include the removed extent references of the at least one new sandbox tenant data. 

Claim 12 - A system to create a sandbox for an original tenant at a point in time, the system comprising: 

one or more hardware servers to create a sandbox tenant identifier, to create a virtual snapshot of original tenant data of an original tenant, and to create a sandbox tenant by associating the sandbox tenant identifier with the virtual snapshot of the original tenant data at a sandbox creation point in time, wherein the point in time corresponds to a key range of the original tenant data,


wherein sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time is inaccessible to the original tenant and is stored in a different key range than the original tenant data.
Claim 1 –  A method comprising: creating, via a database system, at least one new sandbox tenant identifier; 

creating, at the database system, a virtual snapshot of original sandbox tenant data of an original sandbox tenant; and  creating, at the database system, at least one new sandbox tenant by associating the at least one new sandbox tenant identifier with the virtual snapshot of the original sandbox tenant data at a point in time of the creation of the at least one new sandbox tenant, wherein the point in time delineates a key range of the original sandbox tenant data,

wherein new sandbox tenant data created by the at least one new sandbox tenant subsequent to the at least one new sandbox creation point in time is inaccessible to the original sandbox tenant and is stored in a different key range than the original sandbox tenant data.

Claim 13 - the system of claim 12, wherein the one or more hardware servers receives a query including a key indicating the sandbox tenant operating on data from an immutable storage identified by the key for the sandbox tenant by dynamically mapping the key indicating the sandbox tenant to a key indicating the original tenant.
Claim 8 - the method of claim 1, further comprising: receiving a query including a key indicating the at least one new sandbox tenant; and operating on data from the database system identified by the key for the at least one new sandbox tenant by dynamically mapping the key indicating the at least one new sandbox tenant to a key indicating the original sandbox tenant.
 the one or more  hardware servers receives the data from the immutable storage for the sandbox tenant from at least one memory based on the dynamic mapping of the key indicating the sandbox tenant.
Claim 9 - The method of claim 8, further comprising: returning the data from the database system for the at least one new sandbox tenant based on the dynamic mapping of the key indicating the original sandbox tenant.

Claim 15 - the system of claim 13, wherein the one or more hardware servers operates on data so as to retrieve data from the immutable storage based on the mapped key, translate data from the immutable storage indicated by the key of the original tenant to data of the key indicating the sandbox tenant, perform an operation on the translated data, and store resultant data from the performed operation in the immutable storage in the at least one memory that is associated with the key of the sandbox tenant.
Claim 10 - The method of claim 8, wherein the operating on data comprises: retrieving data from the database system based on the mapped key; translating the data from the database system indicated by the key of the original sandbox tenant to data of the key indicating the at least one new sandbox tenant; performing an operation on the translated data; and storing resultant data from the performed operation in the database system that is associated with the key of the at least one new sandbox tenant.
Claim 18 - the system of claim 12, wherein the one or more hardware servers receives an operation to delete the sandbox tenant, and removes, from an immutable storage of the at least one memory, the key associated with the sandbox tenant without changing or augmenting the original tenant data.
Claim 11 - The method of claim 1, further comprising: receiving an operation to delete the at least one new sandbox tenant; and removing, from the database system, at least one key associated with the at least one new sandbox tenant without changing or augmenting the original sandbox tenant data.
Claim 19 - the system of claim 18, wherein the one or more hardware servers removes a key range from the immutable storage without removing physical data stored in the immutable storage.
Claim 12 - The method of claim 11, wherein the removing the at least one key comprises: removing a key range from the database system without removing physical data stored in the database system.

Claim 20 - the system of claim 18, wherein the one or more hardware servers removes extent references from an immutable storage for the sandbox tenant data that have original tenant mapping associated with them when there have been no changes to the sandbox tenant data in the immutable storage after the sandbox creation point in time
Claim 13 - The method of claim 11, wherein the removing the at least one key comprises: removing extent references from the database system for the at least one new sandbox tenant data that have original sandbox tenant mapping associated with them when there have been no changes to the at least one new sandbox tenant data in the database system after the creation point in time of the at least one new sandbox tenant.
Claim 21 - the system of claim 18, wherein the one or more hardware servers removing extent references from the immutable storage for a key range of the sandbox tenant data when there have been changes to the sandbox tenant data in the immutable storage so as to replace existing extent references of the original tenant data so as to not 



It is also noted that the issued patent shares all inventors in common with the instant application and has the same assignee, Salesforce.com Inc.

Claims 1-10 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8-15 of copending application no. 16/805,925. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims are not identical, they are not patentably distinct because the copending claims anticipate the instant claims as set forth in the above table.

Claim 11 is provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application no. 16/805,925 in further view of Kim (US 2016/0274980).

As to claim 11, claim 1 of 16/805,925 discloses the method of claim 1 (see rejection of claim 1 above) as well as the original tenant data and the sandbox tenant data but does not disclose the remaining features of claim 11.
However, Kim does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1, which discloses various data, by storing the 

Claim 12-15 and 18-21 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application no. 16/805,925 in further view of Ott et al. (US 2010/0211548) (art of record – hereinafter Ott)

As to claims 12-15 and 21, claims 1, 8-10 and 11-14 of 16/805,925 discloses the features of these claims but does not discloses one or more servers to perform the various acts of the claims. However, in an analogous, art, Ott discloses one or more servers perform various acts at paragraph [0073].
It would have been obvious to modify the system of copending claims 1, 8-10 and 11-14 to be implemented on one or more servers as taught by Ott, as Ott would provide the advantage of means of serving data to other systems.

Claims 16 and 17 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application no. 16/805,925 in view of Ott (US 2010/0211548) in further view of Kim ‘345 (US 2004/0043345).

As to claim 16, copending claim 1/Ott discloses the system of claim 12 (see rejection of claim 12 above) as well as the one or more hardware servers, the original tenant and immutable storage (see the above table) but does not disclose the remaining features of this claim. 
However, Kim ‘345 does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify copending claim 1/Ott, which discloses one or more servers processing original tenant data and snapshot tenant data stored in immutable storage, by receiving read request comprising a key indicating the original and reading data from the store identified by the key, as taught by Kim ‘345 as Kim ‘345 would provide the advantage of a means of retrieving from the original or snapshot depending on whether or not the data has changed. (See Kim, par. [0030]). Storing only changed data in the snapshot provides storage efficiency, as only one copy of the data would be stored until it changes.

As to claim 17, copending claim 1/Ott/Kim ‘345 discloses the system of claim 16 (see rejection of claim 16 above) as well as the one or more hardware servers, the original tenant and immutable storage (see the above table) but copending claim 1/Ott does not disclose the remaining features of this claim. 
However, Kim ‘345 does, as set forth in the § 103 rejections below.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of copending claim 1/Ott, which discloses one or more servers processing original tenant data and snapshot tenant data stored in immutable storage, by receiving read request comprising a key indicating the original and reading data from the store identified by the key, as taught by Kim ‘345 as Kim ‘345 would provide the advantage of a means of retrieving from the original or snapshot depending on whether or not the data has 

Claim 22 is provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application no. 16/805,925 in view of Ott (US 2010/0211548) in further view of Kim (US 2016/0274980).

As to claim 22, it is a system claim having substantially the same limitations as claim 11 and is rejected for the same reasons.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections of claims 6, 11, 14, 16-18 and 22 are withdrawn in view of Applicant’s claim amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 15, the claim refers to “the” at least one memory. There is insufficient antecedent basis for this limitation in the claim and it is unclear to which previously recited 
Claim Rejections - 35 USC § 101
The Previous Action’s § 101 rejections of claims 14-22 are withdrawn in view of Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Adkins et al. (US 2012/0066183) (art made of record – hereinafter Adkins) in view of Hartig et al. (US 2012/0173581) (art of record – hereinafter Hartig).

As to claim 1, Ott discloses a method comprising: 
creating, via a database system, a sandbox tenant identifier; (e.g., Ott, par. [0058] the shadow copy 402 may be given a distinct name; par. [0052] discloses a shadow copy is essentially a new tenant)
creating, at the database system, a snapshot of original tenant data of an original tenant; (e.g., Ott, par. [0057] discloses a shadow copy of the tenant’s unshared organization database 120 is created) and 
creating, at the database system, a sandbox tenant by associating the sandbox tenant identifier with the snapshot of the original tenant data at a sandbox creation point in time, 
Ott does not explicitly disclose a virtual snapshot, wherein the point in time corresponds to a key range of the original tenant data or wherein sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time is inaccessible to the original tenant and is stored in a different key range than the original data.
However, in an analogous art, Adkins discloses:
a virtual snapshot (e.g., Adkins, par. [0001] disclose file systems allowing creating clones which allows a new file system to be based on a preserved image of another file system. For example, a snapshot is a point-in-time copy of a storage device “(e.g., data that constitutes one or more files of a file system)”; Fig. 2 and associated text, par. [0021] discloses File 206 is the source file for the clone file 208; par. [0023] discloses inode 212 [of the clone, see figure] initially references the same data blocks as inode 210 [so the clone is a virtual snapshot because the data blocks of the original file aren’t actually copied, the clone merely references the original blocks])
wherein the point in time corresponds to a key range of the original data; (e.g., Adkins, par. [0001] disclose file systems allowing creating clones which allows a new file system to be based on a preserved image of another file system. For example, a snapshot is a point-in-time copy of a storage device “(e.g., data that constitutes one or more files of a file system)”; Fig. 2 and associated text, par. [0021] discloses Fig. 2 is a diagram of metadata in inodes of a clone file and a cloned file [and see figure, the metadata includes a block address (key) of each block, so a range of keys]. File 206 is the source file for the clone file 208; par.  and
wherein the new data created subsequent to the creation point in time is stored in a different key range than the original data (e.g., Adkins, Fig. 2 and associated text par. [0023] discloses inode 212 initially references the same data blocks [i.e., same key range] as the inode 210. However, a modification of the data of the clone file 208 is implemented with a redirect-on-write, causing an affected data block to be written to a new location. As a result of the modification, the inode 212 for the clone file 208 references a modified block N [i.e., the new data is stored in a block address different from the original blocks, so a different key range]. The modification was to the clone file 208, so the inode 210 still references the block N 224).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the original tenant data and sandbox tenant data created by the sandbox tenant subsequent to the sandbox creation point in time of Ott such that the point in time corresponds to a key range of the original data and the new data created subsequent to the creation point in time is stored in a different key range than the original data, as taught by Adkins. Adkins would provide the advantage of a means of a mean of saving storage space since the original data blocks are not copied into the snapshot and new storage is only used for a block when new data is added to the snapshot. (See, e.g., Adkins at par. [0021]).
Further, in an analogous art, Hartig discloses:
wherein tenant data created by the tenant subsequent to the creation point in time is inaccessible to the other tenant (e.g., Hartig, par. [0048] discloses business tenants cannot read or modify content associated with another tenant “(e.g., a tenant can only read, write or otherwise modify its own tenant content at runtime, but not that of other tenants)” [written or 
It would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the sandbox tenant and original tenant of Ott such that data created by the sandbox tenant after the sandbox tenant is created is not accessible to the other tenants, as taught by Hartig, as Hartig would provide the advantage of a means of isolating the tenant data of the different tenants. (See Hartig, pars. [0023-0024]). 

As to claim 12, it is a system claim having substantially the same limitations as claim 1. Accordingly, it is rejected for the same reasons. Further limitations, disclose by Ott include:
one or more hardware servers (e.g., Ott, pars. [0073-0074]) to: (see rejection of claim 1 above).

Claims 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) (art of record – hereinafter Ott) in view of Adkins (US 2012/0066183) in view of Hartig (US 2012/0173581) in further view of O’Brien et al. (US 6,038,639) (art made of record – hereinafter O’Brien).

As to claim 2, Ott/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1), Ott further discloses the sandbox tenant in the form of a snapshot of the original tenant (see rejection of claim 1 above) and immutable storage (e.g., Ott, par. [0060] discloses a request has been received to place an unshared organization database 120 into a read-only mode of operation. If such a request has been received, the tenant cannot modify the contents of the 
However, in an analogous art, O’Brien discloses further comprising: 
receiving a query including a key indicating the snapshot; (e.g., O’Brien, col. 17 ll. 28-31 discloses the processor 101 requests the creation of snapshot copy of virtual tracks 1, 2 and has assigned Virtual Track Addresses respectively to these two copies of the original virtual track addresses; col. 11 ll. 23-26 discloses the source data file is being is being copied to the target Virtual Track Address;  col. 21 ll. 59-62 discloses at step 1401 controller 104 determines whether the data file read request specifies a Virtual Track Address [key] which is the target of an in-progress copy operation [i.e., indicates the snapshot copy]; col. 22 ll. 15-20 discloses alternatively controller 104 determines at step 1401 that the data file read request is not for a copy target data file) and
operating on data from a[] storage identified by the key for the snapshot by dynamically mapping the key indicating the snapshot to a key indicating the original (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [dynamically maps] the Virtual Track Address of the data file which is the target of the snapshot copy operation to the Virtual Track Address of the data file which is being copied. This translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, subsystem 100 transfers the copy sources data file to processor 101 in response to the data file read request).


As to claim 3, Ott/Adkins/Hartig/O’Brien discloses the method of claim 2 (see rejection of claim 2 above), Ott further discloses the immutable storage and the sandbox tenant in the form of a snapshot of an original tenant (see rejection of claim 2 above) but does not explicitly disclose further comprising: returning the data from the immutable storage for the sandbox tenant based on the dynamic mapping of the key indicating the sandbox tenant. 
However, in an analogous art, O’Brien discloses further comprising: 
returning the data from the storage for the snapshot based on the dynamic mapping of the key indicating the snapshot (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [dynamically maps] the Virtual Track Address of the data file which is the target of the snapshot copy operation [key indicating the snapshot, see above] to the Virtual Track Address of the data file which is being copied. This translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, subsystem 100 transfers the copy sources data file to processor 101 in response to the data file read request).


As to claim 4, Ott/Adkins/Hartig/O’Brien discloses the method of claim 2 (see rejection of claim 2 above), Ott further discloses the immutable storage, the sandbox tenant that is a snapshot of the original tenant and the original tenant (see rejection of claim 2 above) but does not explicitly disclose wherein the operating on data comprises: retrieving data from the immutable storage based on the mapped key; translating data from the immutable storage indicated by the key of the original tenant to data of the key indicating the sandbox tenant; performing an operation on the translated data; and storing resultant data from the performed operation in the immutable storage that is associated with the key of the sandbox tenant. 
However, in an analogous art, O’Brien discloses wherein the operating on data comprises:
retrieving data from the storage based on the mapped key; (e.g., O’Brien col. 22 ll. 1-6 discloses at step 1402, controller 104 translates [maps] the Virtual Track Address of the data 
translating data from the storage indicated by the key of the original to data of the key indicating the snapshot; (e.g., O’Brien, col. 22 ll. 1-15 discloses this translated Address is then used for all operational steps required to complete the processor 101 read file request. In this way, storage subsystem transfers the copy source data file to processor 101 in response to the data file read request [see figure, the request is directed to the copy and original data is retrieved instead. Since original data (data indicated by a key of the original) is returned in response to a key indicating a snapshot, the original data is translated to snapshot data])
performing an operation on the translated data; (e.g., O’Brien, col. 21 ll. 35-42 discloses all data written to the copy target area will be overwritten [an operation] by data from the copy source area [translated data, see above]) and 
storing resultant data from the performed operation in the storage that is associated with the key of the snapshot (e.g., O’Brien, col. 21 ll. 35-42 discloses all data written to the copy target area [i.e., storage associated with the key of the snapshot, the copy is the snapshot] will be overwritten by data from the copy source area).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses one or more servers managing data of tenants in immutable storage, an original tenant and a sandbox tenant that is a snapshot of that tenant, by incorporating mapping a key indicating the snapshot to a key indicating the original retrieving data based on the key, translating data indicated by the key of the original to data of the snapshot, performing an operation on the translated data and storing data from the operation 

As to claim 5, the limitations of this claim are all recited by claim 2 and are rejected for the same reasons.

As to claim 6, the limitations of this claim are all recited by claim 3 and are rejected for the same reasons.

As to claim 13, it is a system claim having substantially the same limitations as claim 2 and is rejected for the same reasons. Note that it would have been obvious to modify the servers of Ott to include the steps performed by the system of O’Brien as set forth above.

As to claim 14, it is a system claim having substantially the same limitations as claim 3 and is rejected for the same reasons. Note that it would have been obvious to modify the servers of Ott to include the steps performed by the system of O’Brien as set forth above.

	As to claim 15, it is a system claim having substantially the same limitations as claim 4 and is rejected for the same reasons. Note that it would have been obvious to modify the servers of Ott to include the steps performed by the system of O’Brien as set forth above.

Claims 7-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Adkins (US 2012/0066183) in view of Hartig (US 2012/0173581) in further view of Kim (US 2016/0274980).

As to claim 7, Ott/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1 above), Ott further discloses the sandbox tenant that is a snapshot of the original tenant but does not explicitly disclose further comprising: receiving an operation to delete the sandbox tenant; and removing, from an immutable storage, at least one key associated with the sandbox tenant without changing or augmenting the original tenant data. 
However, in an analogous art, Kim discloses further comprising: 
receiving an operation to delete the snapshot; (e.g., Kim, par. [0098] discloses server 200 determines whether or not the read-only snapshot file to be deleted is the read only snapshot file generated for the first time) and 
removing, from an immutable storage, at least one key associated with the snapshot without changing or augmenting the original data (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; Fig. 3 and associated text, par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information [at least one key] of the inode of the read-only snapshot file 224-1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses a sandbox tenant that is a snapshot of an 

 As to claim 8, Ott/Adkins/Hartig/Kim discloses the method of claim 7 (see rejection of claim 7 above), but Ott does not explicitly disclose wherein the removing the at least one key comprises: removing a key range from the immutable storage without removing physical data stored in the immutable storage. 
However, in an analogous art, Kim discloses:
wherein the removing the at least one key comprises: 
removing a key range from the immutable storage without removing physical data stored in the immutable storage (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the server 200 deletes the inode of the read-only snapshot file to be deleted; Fig. 3 and associated text, par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information of the inode of the read-only snapshot file 224-1 [see figure, that inode information corresponds to a range of data]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses a sandbox tenant that is a snapshot of an 

As to claim 9, Ott/Adkins/Hartig/Kim discloses the method of claim 7 (see rejection of claim 7 above), Ott further discloses the sandbox tenant that is a snapshot of the original tenant (see rejection of claim 1 above) but does not explicitly disclose wherein the removing the at least one key comprises: removing extent references from the immutable storage for the sandbox tenant data that have original tenant mapping associated with them when there have been no changes to the sandbox tenant data in the immutable storage after the sandbox creation point in time.
However, in an analogous art, Kim discloses:
 wherein the removing the at least one key comprises: 
removing extent references from the immutable storage for the snapshot data that have original mapping associated with them when there have been no changes to the snapshot data in the immutable storage after the snapshot creation point in time (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; Fig. 3 and associated text, par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the server 200 deletes the inode of the read-only snapshot file to be deleted; par. [0074] 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses a sandbox tenant that is a snapshot of an original tenant where each tenant can be read-only, by receiving an operation to delete the snapshot and removing from an immutable storage, at least one key comprising removing extent references from the immutable storage for the snapshot data that have original mapping associated with them when there have been no changes to the snapshot data in the immutable storage after the snapshot creation time, as taught by Kim, as Kim would provide the advantage of a means of disconnecting the original data from the deleted snapshot. (See Kim, abstract, pars. [0101-0103], abstract).

As to claim 10, Ott/Adkins/Hartig/Kim discloses the method of claim 7 (see rejection of claim 7), Ott further discloses the sandbox tenant that is a snapshot of the original tenant (see rejection of claim 1 above) but does not explicitly disclose wherein the removing the at least one key comprises: removing extent references from the immutable storage for a key range of the sandbox tenant data when there have been changes to the sandbox tenant data in the immutable storage so as to replace existing extent references of the original tenant data so as to not include the removed extent references of the sandbox tenant data. 

wherein the removing the at least one key comprises: 
removing extent references from the immutable storage for a key range of the snapshot data when there have been changes to the snapshot tenant data in the immutable storage so as to replace existing extent references of the original data so as to not include the removed extent references of the snapshot data (e.g., Kim, par. [0063] discloses when data of the original file 210 is updated, instead of updating the original file 210, the data server may store the updated data in read-only snapshot files; par. [0105] discloses server 200 may receive a request to write [change] the original file after a snapshot file has been generated; par. [0108] discloses the server performs a copy-on-write of an extent unit from the delta chunk of the formerly change read-only snapshot file to the delta chunk of the current read-only snapshot file;  Fig. 3 and associated text, par. [0102] discloses the server 200 deletes the inode information of the read-only snapshot file to be deleted from the inode of the original file; par. [103] discloses lastly, the server 200 deletes the inode of the read-only snapshot file to be deleted; par. [0074] discloses the inode information of the read-only snapshot file 214-2 may include identification information [at least one key] of the inode of the read-only snapshot file 224-2 [and see figure 3, inode information and inodes include references to various exents (an extent being merely a region of storage). Any group of storage locations also comprises a range. Removing the references will replace one set of references with another (the references that remain). All data is immutable storage because the snapshots are read-only and updates to the original file do not actually change the original file data. Note too that “so as…” clauses are not given any patentable weight, see M.P.E.P. 2111.04(I) and prior art is cited solely in the interests of compact prosecution]).


As to claim 11, Ott/Adkins/Hartig discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the original tenant data and the sandbox tenant data (see rejection of claim 1 above) but does not explicitly disclose further comprising: storing the original tenant data and the sandbox tenant data in an immutable storage using a log-structured merge tree data structure. 
However, in analogous art, Kim discloses further comprising: 
storing the data in an immutable storage using a log-structured merge tree data structure (e.g., Kim, Fig. 3 and associated text [see figure, inode 214 being the root, the other blocks being child nodes. Note that none of the references shown are duplicated or point to the root. Note too that the snapshot inodes are read only (immutable)]; par. [0077] discloses the inode attribute information may include file changes [i.e., is a log of file changes]; par. [0100] discloses the server combines [merges] the delta chunk that stores the data that was changed with the delta chunk of a formerly generated read-only snapshot file).


As to claims 18-22, they are system claims having substantially the same limitations as claims 7-11. Accordingly, the claims are rejected for substantially the same reasons. Note too that the actions of Kim cited above are performed by a server, that all data exists in at least one memory and that one of ordinary skill would be motivated for the same reasons set forth above. 
	
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2010/0211548) in view of Adkins (US 2012/0066183) in view of Hartig (US 2012/0173581) in view of O’Brien. (US 6,038,639) in further view of Kim ‘345 (US 2004/0043345). 

As to claim 16, Ott/Adkins/Hartig discloses the system of claim 12 (see rejection of claim 1 above), and further discloses one or more hardware servers, the original tenant (see rejection of claim 12 above) and immutable storage (e.g., Ott, par. [0060] discloses a request has been received to place an unshared organization database 120 into a read-only mode of operation. If such a request has been received, the tenant cannot modify the contents of the unshared organization database 120A) but does not explicitly disclose wherein the one or more 
However, in an analogous art, Kim ‘345 discloses:
wherein the one or more processors receives a query including a key indicating the original, and operates on data from an storage of at least one memory identified by the key for the original (e.g., Kim ‘345, Fig. 1 and associated text, par. [0030] discloses in a read operation to the snapshot, it is necessary to perform a step (130) of checking whether the block is changed or not. As the check result, if not changed, data of file system 110 is directly read out. Meanwhile, if changed, a physical position 122 of the changed block is searched by carrying out an examination of the changed block map 121 of the snapshot area 120, thus reading out data. In other words, if it is a reading (153) of the first block A1 of the file A [A or A1 being the key for the original], it is the unchanged block. Therefore, "A1" of the file system 110 is read out. If it is a reading (152) of the first block B1 of file B, it is the changed block, so that "B1'" of the snapshot area is read out).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses one or more servers processing original tenant data and snapshot tenant data where any tenant can be set as read only, by receiving read request comprising a key indicating the original and reading data from the store identified by the key, as taught by Kim ‘345 as Kim ‘345 would provide the advantage of a means of retrieving from the original or snapshot depending on whether or not the data has changed. (See Kim, par. [0030]). Storing only changed data in the snapshot provides storage efficiency, as only one copy of the data would be stored until it changes.

As to claim 17, Ott/Adkins/Hartig/Kim ‘345 discloses the system of claim 16 (see rejection of claim 16 above), as well as one or more hardware servers, the immutable store and the sandbox tenant that is a snapshot of an original tenant (see rejection of claim 16 above) but Ott/Adkins/Hartig does not explicitly disclose wherein the one or more servers receives the data from the immutable storage from the at least one memory for the sandbox tenant based on the dynamic mapping of the key indicating the sandbox tenant. 
	However, in an analogous art, Kim ‘345 discloses:
wherein the one or more processors receives the data from the storage from the at least one memory for the snapshot based on the dynamic mapping of the key indicating the snapshot (e.g., Kim ‘345, Fig. 1 and associated text, par. [0030] discloses in a read operation to the snapshot, it is necessary to perform a step (130) of checking whether the block is changed or not. As the check result, if not changed, data of file system 110 is directly read out. Meanwhile, if changed, a physical position 122 of the changed block is searched by carrying out an examination of the changed block map 121 of the snapshot area 120, thus reading out data. In other words, if it is a reading (153) of the first block A1 of the file A, it is the unchanged block. Therefore, "A1" of the file system 110 is read out. If it is a reading (152) of the first block B1 of file B [either being a key of the original], it is the changed block, so that "B1'" of the snapshot area is read out [i.e., the request for B1 of file B has been mapped to B1’ instead (see figure)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Ott, which discloses one or more servers processing original tenant data and snapshot tenant data where any tenant can be set as read only, by receiving read request comprising a key indicating the original and reading data from the store identified by the key, as taught by Kim ‘345 as Kim ‘345 would provide the advantage of a means of retrieving 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196